Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-8-2006

USA v. Jones
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-2865




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"USA v. Jones" (2006). 2006 Decisions. Paper 223.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/223


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                    NOT PRECEDENTIAL

UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT



                          No. 05-2865



               UNITED STATES OF AMERICA

                               v.

                       DONALD JONES,
                                  Appellant



         On Appeal from the United States District Court
            for the Eastern District of Pennsylvania
                     (D.C. No. 00-cr-00432)
           District Judge: Honorable John R. Padova



           Submitted Under Third Circuit LAR 34.1(a)
                      November 6, 2006

 Before: SLOVITER, CHAGARES, and NYGAARD, Circuit Judges

                   (Filed: November 8, 2006)



                           OPINION
SLOVITER, Circuit Judge.

       Donald Jones, who pled guilty to a two-count indictment charging him with

unlawful possession of a firearm by a convicted felon in violation of 18 U.S.C. §

922(g)(1) and witness tampering in violation of 18 U.S.C. § 1512(b)(1), appeals.

                                             I.

       At the plea hearing before the District Court, the United States Attorney presented

the following facts:

       On February 8, 2000, Rhonda Turner called 911 to report that Jones, with whom

she was living, had threatened her with a gun. She elaborated at the police station, stating

that on the preceding day Jones came home with a loaded .9 caliber gun and told her he

wanted to borrow her car so he could shoot up a drug corner where some drug dealers had

robbed other drug dealers who worked for Jones. When she refused to lend Jones her car,

he pointed the gun and threatened her, which led her to call 911. The officers at the

police station noticed that she had bruises on her face.

       Based on this information, the police officers obtained an arrest warrant and a

search warrant for the house. They found Jones at his home in bed at 6:00 a.m. in the

morning and placed him under arrest. When they asked if he had any weapons, he told

them there was a gun under his pillow. That gun was a loaded .9 caliber Luger with an

obliterated serial number. The officers also seized live rounds of ammunition.

       The U.S. Attorney further stated that while Jones was in custody, he wrote several

threatening letters to Turner, which the U.S. Attorney paraphrased as stating that he

                                              2
knows where her people live, that this was not the first time she crossed him but it will be

the last, and that he hopes he wouldn’t have to send his boys to do anything but he might

have to.

       The U.S. Attorney also advised the District Court that Jones had two prior drug

convictions, both of which were crimes punishable with terms of imprisonment for more

than one year, and that because the Luger was not manufactured in Pennsylvania there

was evidence that the gun affected foreign commerce. The Court questioned Jones about

the above and Jones stated that the Government had accurately stated the facts as they

pertained to him.

       At that hearing, the Court advised Jones that the maximum statutory penalty on the

gun charge was ten years’ imprisonment, a $250,000 fine, and three years’ supervised

release, that the penalty on the witness tampering charge was the same, and that by

pleading guilty he was subject to a maximum penalty for both crimes together of twenty

years’ imprisonment, a $500,000 fine, three years’ supervised release, and a $200 special

assessment. The Court also advised Jones that he would not be entitled to withdraw his

guilty plea if it imposed a sentence higher than that which Jones expected or anyone else

recommended. Jones reconfirmed that he desired to plead guilty, that he was not

threatened, and that his decision to plead guilty was made of his own free will.

       Jones was then sentenced to 130 months’ imprisonment, supervised release for

three years, and was ordered to pay combined fines and assessments in the amount of

$700. Jones appealed and this court reversed the judgment and remanded the matter for

                                             3
resentencing because the trial court had failed to hold a competency hearing prior to

sentencing.

       In conformance with the mandate of this court, the District Court held a

competency hearing on March 3, 2004. The Government presented the testimony of Dr.

Tanya Cunic, who testified with respect to her opinion that Jones was competent to

proceed with sentencing. See App. at 68a. The defendant presented the report of Dr.

Russell. Thereafter, the Court made the finding that Jones was “competent to proceed to

sentencing in this case,” was able to understand the nature and consequences of the

proceeding, and had the capacity to assist in his defense. App. at 86a. After hearing from

Jones, who advised the Court that he had been participating in all of the prison programs

and was trying to rehabilitate himself and sought a shorter sentence than originally

imposed, the District Court sentenced Jones to serve a term of imprisonment of 120

months and to pay the same fines and costs as previously determined.

       Once again, Jones appealed and once again this court remanded for resentencing,

this time pursuant to United States v. Booker, 543 U.S. 220 (2005). Thereafter, the trial

court resentenced Jones to 94 months’ imprisonment, three years’ supervised release, a

$500 fine, and a $200 special assessment.




                                             4
                                              II.

       Jones’ attorney has filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), together with a motion to withdraw as counsel. Under Anders, if, after review of

the district court record and a conscientious investigation, counsel is convinced that the

appeal presents no issue of arguable merit, counsel may properly ask to withdraw while

filing a brief referring to anything in the record that might arguably support the appeal.

See id. at 741-42, 744. To satisfy the Anders requirements, appellant’s counsel must

“satisfy the court that he or she has thoroughly scoured the record in search of appealable

issues” and then “explain why the issues are frivolous.” United States v. Marvin, 211

F.3d 778, 780 (3d Cir. 2000).

       The District Court conducted a full colloquy with Jones. In the course of that

colloquy, the District Court explained that Jones had a criminal history “almost at the top

of the scale,” App. at 60a, that by pleading guilty Jones was giving up his right to

challenge the indictment returned against him, the right to trial by jury, the right to be

presumed innocent, and the requirement that the Government prove beyond a reasonable

doubt the facts which the Government asserted, the right to challenge the way in which

the Government obtained its evidence, the right to subpoena and compel the attendance of

witnesses to testify, among other rights that might have been asserted. Jones answered

that he was aware that he was giving up each such right. The District Court explained to

Jones the elements of each of the crimes to which he was pleading guilty.

       In his Anders brief, Jones’ counsel states that he searched the record and had no

                                              5
basis to complain about the Rule 11 colloquy. At the hearing on Jones’ change of plea to

guilty, conducted December 4, 2000, counsel discussed the procedural background,

asserted that the trial court had jurisdiction, and stated that the plea was valid, that he was

aware of the responsibilities of counsel as set forth by the Supreme Court in Boykin v.

Alabama, 395 U.S. 238 (1969), that he was confident that the sentence was legal, and that

he could find no non-frivolous issues for appeal. In response, the Government agreed.

Following our independent examination of the briefs and the record, we conclude that

counsel has fulfilled his obligation under Anders. Accordingly, we will grant counsel’s

motion to withdraw and will affirm the judgment of sentence and conviction.




                                               6